   

Case 1:21-cv-00410-KK-SCY Document 12-1 Filed 07/06/21 Page 1 of 2

# FEEDBACK DRIVERS & DOWNLOADS PRODUCTREGISTRATION &

 

(Canon EXPLORE — PRODUCIS «LEARN. SUPPORT = ABOUT SHOP
Ser nemassiact

About

   

Sponsorships 3 SHARE

lated with COVID-19 (coronavirs:

 

roughly follow the developments
easures we hi Catia

 

RE aL eT Wel i eseteeaucau a

     

Sponsorships

New York Yankees

Canon USA. lnc has been a sponsor of the Naw York Yankees since 2000 In 2004, Canon increased its exposure at Yankee Stadium with 2 siza on the left outfield wall, further enhancing its brand presence
P p 2} 5

 

for millions of fans. in addition, Canon continu

    

to receive exposure on rotating ge behind home plate during each game end hosts e promotinnal mht each year at Yankee Stadium, Canon's

 

sponsorship alse includes the designation as “Official Digital Camera, Copier, SLR Camera and Printer of the New York Yankees.

CAP OF MiB~
et

 

 

 

athe Official Printer and ©

ect Season program enc

 

Hl vives 2014,

‘a capture Little League moments ¢

  
 

 
 

Canon has be eid of Lith League’ Basetall en So everve teu Little

Our Picture Pes

 

ar ofa punted image

Great Wall of Fandom

 

     

swell as the

      

grages familres hroughour ctle League Photo Contes

 

Sundance Film Festival

Canon Cregtive Studia 1s a place for hands

 

roe filmniakes

     

Since 2013, Canon has invited Sundance Film Festival attendees to explore how Canon supports all aspects of filmmaking, from pre-production te production thraugh post A daily

   

expermmentation with Canon equipment, thought-provoking chats vath industry experts, relaxing with fellow crew members, and enjoying a coffer or snack

EXHIBIT

  
Case 1:21-cv-00410-KK-SCY Document 12-1 Filed 07/06/21 Page 2 of 2

 

Albuquerque International Balloon Fiesta

possible hat air
nal Balloon

ent by hundreds of flags and banners, ag well as our flagship Canon 5

   

2017 marks Canon US A’s third year a5 Presenting Spanser of the Albuquerque international Balloon Fiesta. Our sponsorship is highlighted throughgut the
balloon Thousands of guests visit our exhibit tent each day to visit with a Canon expert, try cur products, take a souvenir photo, barraw a camera, and more Canon US 4 is the Official Imaging Company of the Albuquerque Int

  

Fiesta Presented by Canon

 

Take a Bite Out of Crime’

NATIONAL

ith Canen US.4. 1s proud te partner with the National Crime Prevention Counce! (NCPC) ta promote awareness around the safety risks of using counterfeit products. Fur more istommation on how to protect
PREVENTION yourself and "Take A Bite Out OF Crit
COUNCIL

 

visit wawncpc.org/stopfakes

 

 

Company Contact Legal Sorial
About Canon U.S.A, Inc Reach Us Product Advisories vy f in OG
News Product Support Do Not Sell My Personal Information
Careers Investor Relations Privacy Statement
Sustainability HFeedback Terms of Use
EPEAT Where to Buy VPAT Search
Site Map Sign up for Emails Safety Data Sheets (SDS) Search
Jo Our Customers

© 22 Canan UA Ine Ail cont ur white er intet weithsour perme

   
